85244: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29991: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85244


Short Caption:KIM, M.D. VS. DIST. CT. (CHISIU)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A775572Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerDignity HealthTyson J. Dobbs
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						


PetitionerFielden Hanson Isaacs Miyada Robison Yeh, Ltd.John H. Cotton
							(John H. Cotton & Associates, Ltd.)
						Adam A. Schneider
							(John H. Cotton & Associates, Ltd.)
						


PetitionerJoon Young Kim, M.D.John H. Cotton
							(John H. Cotton & Associates, Ltd.)
						Adam A. Schneider
							(John H. Cotton & Associates, Ltd.)
						


Real Party in InterestEstate of Alina BadoiKeely A. Perdue
							(Christiansen Trial Lawyers)
						Richard T. Terry
							(Christiansen Trial Lawyers)
						Kendelee L. Works
							(Christiansen Trial Lawyers)
						


Real Party in InterestLiviu Radu ChisiuKeely A. Perdue
							(Christiansen Trial Lawyers)
						Richard T. Terry
							(Christiansen Trial Lawyers)
						Kendelee L. Works
							(Christiansen Trial Lawyers)
						


Real Party in InterestSophia Relina ChisiuKeely A. Perdue
							(Christiansen Trial Lawyers)
						Richard T. Terry
							(Christiansen Trial Lawyers)
						Kendelee L. Works
							(Christiansen Trial Lawyers)
						


RespondentCarli Lynn Kierny


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


10/18/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/30/2022Filing FeePetition Filing Fee Paid. $250.00 from John H. Cotton. E-Payment Ref. no. 22082933002109. (SC)


08/30/2022Petition/WritFiled Petition for Writ of Mandamus. (SC)22-27191




08/30/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-27192




08/30/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-27193




08/30/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-27194




09/06/2022Notice/IncomingFiled Dignity Health d/b/a St. Rose Dominican Hospital - Siena Campus' Joinder to Joon Young Kim, M.D. and Fielden, Hanson, Isaacs, Miyada, Robison, Yeh, LTD. d/b/a USAP-Nevada's Petition for Writ of Mandamus. (SC)22-27745




09/14/2022Order/ProceduralFiled Order.  Defendant below, Dignity Health d/b/a St. Rose Dominican 
Hospital-Siena Campus, has filed a joinder in this petition for a writ of mandamus or prohibition.  No opposition has been filed.  The unopposed joinder is approved.  The clerk of this court shall add Dignity Health d/b/a St. Rose Dominican Hospital-Siena Campus to the docket as a petitioner and shall amend the caption accordingly.  (SC)22-28731




09/23/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." RP/JH/LS. (SC)22-29991





Combined Case View